Citation Nr: 0113758	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic abdominal pain associated with peptic ulcer disease 
and/or hiatal hernia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision which 
granted service connection for chronic abdominal pain 
associated with peptic ulcer disease and/or hiatal hernia and 
assigned a 20 percent evaluation.  The veteran challenges the 
initial rating and the issue before the Board is taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's gastrointestinal disability is currently 
manifested by subjective complaints of epigastric pain, 
nausea, and episodes of diarrhea at least once per week.  

3.  Current objective findings of the veteran's 
gastrointestinal disorder include no signs of anemia, 
hyperactive bowel sounds and tenderness to deep pressure in 
the central abdomen.  

4.  The objective clinical evidence does not show symptoms of 
persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, productive of considerable 
impairment of health or moderately severe impairment of 
health due to gastrointestinal symptoms.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic abdominal pain associated with peptic ulcer disease 
and/or hiatal hernia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Codes 7304, 7346 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1943 to December 
1945.  A review of his service medical record reveals that 
the veteran was treated in March 1945 for gastrointestinal 
complaints.  Possible peptic ulcer was noted.  An April 1945 
record notes a diagnosis of chronic gastritis.  

Private medical records dated September 1952 to January 1972 
show that the veteran was treated on several occasions for 
gastrointestinal complaints, including stomach pain, nausea, 
and bleeding in the stools.  Some records note a diagnosis of 
peptic ulcer disease.  

VA medical records dated June 1997 to July 1999 show 
treatment for a variety of conditions including diabetes 
mellitus, hypertension, and allergic rhinitis.  Medical 
records dated in December 1998 and March 1999 note a 
diagnosis of hiatal hernia.  A July 1999 nutritional therapy 
record reflects that the veteran appeared emaciated with a 
mildly compromised nutrition status.  He was given 
instructions on how to increase the calories in his diet.  

In a September 1999 statement in support of his claim, the 
veteran related that he was hospitalized during active duty 
for stomach problems.  He indicated that his stomach ailment 
continued and required a special diet to alleviate his 
symptoms.  

On VA general medical examination in December 1999, the 
veteran reported no history of gastrointestinal surgery.  The 
examiner noted that his abdomen was flat, supple, with no 
tenderness, masses or palpable organs.  His bowel sounds were 
noted as hyperactive with frequent rushes of peristalsis.  
The abdominal aortic pulsations were palpable.  Diagnoses 
included chronic abdominal pain secondary to peptic ulcer 
disease and/or hiatal hernia; chronic decrease in serum 
sodium and chloride, and hypertension.  

On VA stomach disorder examination in December 1999, the 
veteran noted that he was diagnosed with a duodenal ulcer in 
the 1950's.  He stated that his current medications were 
Prilosec, Pepcid and antacids.  The veteran indicated that he 
suffered from insomnia which he attributed to epigastric pain 
and nausea occurring nocturnally.  No history of vomiting, 
hematemesis or melena was noted.  No circulatory disturbance 
after meals or hypoglycemic type reaction was shown.  The 
veteran reported diarrhea which occurred at least once weekly 
with no constipation.  No signs of anemia were noted on 
physical examination.  Tenderness to deep pressure in the 
central abdomen was shown.  Diagnoses were chronic abdominal 
pain associated with peptic ulcer disease and/or hiatal 
hernia; chronic hypoatremia, associated with subnormal serum 
chloride, and hypertension.  

II.  Analysis

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  In this regard, as to 
the issue considered herein, it is concluded that the 
requirements of the VCAA have been satisfied.  The veteran 
and his representative have been provided with notice of 
evidence required.  There have been appropriate examinations 
as to this issue, and there is no indication that there are 
additional records that ought to be received.  Thus, as to 
this issue, the Board concludes that it may proceed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  

Under DC 7304 (gastric ulcer), a 10 percent evaluation 
contemplates a "mild" disorder with recurring symptoms once 
or twice yearly.  A 20 percent evaluation contemplates 
"moderate" symptomatology with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is assigned for "moderately severe" 
impairment; symptoms of vomiting, recurrent hematemesis, or 
melena, less than "severe," but with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  A 60 percent 
evaluation requires a "severe" impairment with pain which is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, DC 7304 (2000).  

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (2000).  

The Board notes that diseases of the digestive system, 
particularly within the abdomen, which produce a common 
disability picture characterized by varying degrees of 
abdominal pain, anemia, and disturbances in nutrition are 
considered coexisting abdominal conditions and do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principles of pyramiding 
outlined in 38 C.F.R. § 4.14. 38 C.F.R. §§ 4.113, 4.114 
(2000).  Thus, the Board will consider the veteran's 
gastrointestinal symptomatology as one disability but will 
consider the relevant diagnostic code for each.  Provisions 
call for a single, not separate or combined ratings to be 
assigned for the diagnostic codes involved in this case.  
38 C.F.R. § 4.114.

Service connection for the veteran's gastrointestinal 
disorder was originally granted in a February 2000 RO 
decision and a 20 percent disability rating was assigned. The 
veteran noted his disagreement with the initial rating 
assigned, maintaining that his disability was more severe 
than represented by the 20 percent evaluation.  

After reviewing the evidence on file, it is the conclusion of 
the Board that a higher rating, in excess of 20 percent, for 
the veteran's service-connected gastrointestinal disability 
is not in order.  First, the evidence of record establishes 
that his clinical disability does not approximate the 
criteria for a higher evaluation under DC 7304 (ulcer, 
gastric).  As noted, a 40 percent evaluation requires a 
moderately severe condition with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  In this case, the 
veteran's over-all medical history is not indicative of a 
moderately severe impairment in health due to his 
gastrointestinal disorder.  Specifically, the veteran's 
symptoms include epigastric pain, nausea and episodes of 
diarrhea at least once per week.  While the veteran reported 
insomnia due to gastrointestinal symptoms, recurrent 
incapacitating episodes of any duration were not reported.  
In addition, findings during the last VA examination 
reflected tenderness to deep pressure in the central abdomen 
and hyperactive bowel sounds; however, no signs of anemia 
were shown.  Moreover, while some VA records note that the 
veteran was underweight with a mildly compromised nutrition 
status, and assuming such is related to his service-connected 
gastrointestinal disorder, that single symptom is not 
sufficient to warrant a higher rating under DC 7304.  The 
Board finds that the impairment solely from his 
gastrointestinal disorder is moderate and does not rise to 
the level of a moderately severe impairment under the 
regulations.  As such, there is no basis for a higher rating 
under DC 7304.

Similarly, as his symptoms do not include persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation which is productive of considerable impairment 
of health, there is no basis on which to assign a higher 
evaluation under DC 7346.  This is evidenced by some weight 
loss, but no anemia, and no indication by any of the 
examiners that the veteran has experienced a considerable 
impairment of health due solely to his gastrointestinal 
disorder as required for a higher evaluation under DC 7346.  

The Board has considered the veteran's written statements 
that his gastrointestinal disability warrants a higher 
evaluation that the currently assigned 20 percent rating.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence to establish all 
criteria required for a higher rating.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, are more 
probative than the subjective evidence of a higher level of 
disability.  

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 20 percent for the veteran's 
chronic abdominal pain with peptic ulcer disease and/or 
hiatal hernia, the benefit-of-the-doubt doctrine is 
inapplicable.  38 C.F.R. § 3.102.


ORDER

A rating in excess of 20 percent for chronic abdominal pain 
associated with peptic ulcer disease and/or hiatal hernia is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

